People v Howie (2018 NY Slip Op 06429)





People v Howie


2018 NY Slip Op 06429


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: WHALEN, P.J., SMITH, CARNI, LINDLEY, AND NEMOYER, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (336/17) KA 15-00922.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMAURICE R. HOWIE, ALSO KNOWN AS "QUELL", DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.